       Case 6:17-cv-01819-AA    Document 174     Filed 05/08/20   Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION




KRISTINE K. YATES                                       Case No. 6:17-cv-01819-AA
                                                         OPINION AND ORDER
            Plaintiff,

      vs.

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY; et al.,

            Defendants.


AIKEN, District Judge:

      Plaintiff Kristine Yates seeks reconsideration of this Court’s November 9, 2018

Opinion and Order (doc. 110), which dismissed her trespass and nuisance claims

against defendants Gordon Moe and Judy Dunn (“Moe and Dunn”) and defendants

Cypress Creek Renewables, LLC; Cypress Creek Renewables Development, LLC; and

Cypress Creek Holdings, LLC; which plaintiff collectively refers to as the “Cypress

Creek Trio.” For the reasons stated below, the Motion for Reconsideration (doc. 164)

is GRANTED with respect to Moe and Dunn. However, upon reconsideration, the



Page 1 – OPINION AND ORDER
         Case 6:17-cv-01819-AA          Document 174       Filed 05/08/20      Page 2 of 9




Court concludes that the claims against Moe and Dunn should be dismissed.

Plaintiff’s motion for reconsideration of dismissal of her claims against the Cypress

Creek Trio is DENIED.

                                         DISCUSSION

I.     Reconsideration of Interlocutory Orders

       “‘As long as a district court has jurisdiction over the case, then it possesses the

inherent procedural power to reconsider, rescind, or modify an interlocutory order for

cause seen by it to be sufficient.’” City of Los Angeles, Harbor Div. v. Santa Monica

Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (quoting Melancon v. Texaco, Inc., 659

F.2d 551, 553 (5th Cir. 1981)); Fed. R. Civ. P. 54(b).

       Generally, a court should reconsider its earlier decision only if it “(1) is

presented with newly discovered evidence, (2) committed clear error or the initial

decision was manifestly unjust, or (3) if there is an intervening change in controlling

law.” Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); Pyramid

Lake Paiute Tribe of Indians v. Hodel, 882 F.2d 364, 369 n. 5 (9th Cir. 1989).

Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop,

229 F.3d 877, 890 (9th Cir. 2000) (internal quotation marks and citation omitted).1 A

motion for reconsideration “may not be used to raise arguments or present evidence




        1 Courts have applied these standards to motions for reconsideration under Rules 54(b), 59(e),

and 60(b) of the Federal Rules of Civil Procedure. See Am. Rivers v. NOAA Fisheries, No. CV-04-00061-
RE, 2006 WL 1983178, at *2 (D. Or. July 14, 2006) (so stating and collecting cases applying the
standards).



Page 2 – OPINION AND ORDER
        Case 6:17-cv-01819-AA      Document 174    Filed 05/08/20   Page 3 of 9




for the first time when they could reasonably have been raised earlier in the

litigation.” Id. (emphasis in original).

      “A motion for reconsideration should accomplish two goals:         (1) it should

demonstrate reasons why the court should reconsider its prior decision and (2) set

forth law or facts of a strongly convincing nature to induce the court to reverse its

prior decision.” Romtec, et al. v. Oldcastle Precast, Inc. No. 08-06297-HO, 2011 WL

690633, at *8 (D. Or. Feb. 16, 2011), citing Donaldson v. Liberty Mut. Ins. Co., 947 F.

Supp. 429, 430 (D. Haw. 1996).

II.   Moe and Dunn’s Motion to Dismiss

      In the earlier Opinion on Moe and Dunn’s Motion to Dismiss (doc. 81), the

Court concluded that it lacked personal jurisdiction over these defendants and five

other individual defendants.     The Court’s conclusion was based on the Court’s

erroneous finding that Moe and Dunn, like the other individual defendants, had out-

of-state domiciles. A review of the record, however, shows that plaintiff alleged that

Moe and Dunn were Oregon residents and that Moe and Dunn did not seek dismissal

based on lack of personal jurisdiction. Instead, they sought dismissal for plaintiff’s

failure to state a claim for trespass or nuisance against them. Therefore, the Court

finds sufficient cause to reconsider its decision to grant of Moe and Dunn’s motion.

      Nevertheless, upon reconsideration, the Court concludes that the Amended

Complaint (doc. 25) fails to state a claim for trespass or nuisance against Moe and

Dunn. Under Oregon law, trespass and nuisance claims provide two distinct avenues

of liability arising from interference with the possession of another’s land. Martin v.




Page 3 – OPINION AND ORDER
           Case 6:17-cv-01819-AA       Document 174        Filed 05/08/20     Page 4 of 9




Reynolds Metal Co., 221 Or. 86, 90 (1959). “They may be distinguished by comparing

the interest invaded; an actionable invasion of a possessor’s interest in the exclusive

possession of land is a trespass; an actionable invasion of a possessor’s interest in the

use and enjoyment of his land is a nuisance.” Williams v. Invenergy, LLC, No. 3:13-

cv-01391-AC, 2014 WL 7186854, at *18 (D. Or. Dec, 16, 2014) (citing Martin, 221 Or.

at 90).

          As the Court observed in the earlier Opinion, the Amended Complaint does not

allege that Moe and Dunn directly caused a trespass on plaintiff’s land or a nuisance.

Instead, the Amended Complaint alleges that Moe and Dunn own the property at

issue and that Moe fraudulently applied for a permit to construct a solar array on

that property.

          Although a landowner can, under certain circumstances, be liable for the acts

of third parties that create a nuisance on their land, see Mark v. Dep’t of Fish &

Wildlife, 158 Or. App. 355, 362-63 (1999), Moe and Dunn did not own the land at the

time of the alleged trespass or nuisance. The Amended Complaint alleges that the

torts occurred during construction of the solar array, which began in July 2017. Moe

and Dunn sold the property to Silverton Solar in March 2017. Doc. 81 Exs. A–C.2

Moe and Dunn’s prior ownership of the property does not make them responsible for

actions that took place on the property after they sold it. Similarly, that Moe’s



        2 The court takes judicial notice of these exhibits, which are matters of public record. See

United States. v. 14.02 Acres of Land More or Less in Fresno Cty , 547 F.3d 943, 955 (9th Cir. 2008)
(noting that a district court “may take judicial notice of matters of public record and consider them
without converting a Rule 12 motion into one for summary judgment”) (internal quotations marks
omitted).




Page 4 – OPINION AND ORDER
       Case 6:17-cv-01819-AA      Document 174     Filed 05/08/20   Page 5 of 9




application for the permit that ultimately allowed construction to happen on the

property does not show that he had any control over or responsibility for the

construction workers’ actions.    Accordingly, on reconsideration, Moe and Dunn’s

Motion to Dismiss (doc. 81) is GRANTED and the claims against them are dismissed.

      Plaintiff also seeks leave to amend her trespass and nuisance claims against

Moe and Dunn. The Court has reviewed plaintiff’s proposed amendments still fail to

state claims against these defendants. Two of the grounds that plaintiff seeks to

assert—Moe and Dunn’s ownership of the property and Moe’s role in permitting the

solar array construction—were alleged in the Amended Complaint and, for the

reasons above, cannot support claims against these defendants. Plaintiff also seeks

to allege that Moe and Dunn own the solar array. That allegation also fails to show

that they had any control over or responsibility for the construction workers’ actions.

Because the proposed amendments would not correct the deficiencies in the Amended

Complaint, plaintiff’s request for leave to amend is denied as futile. See Fulton v.

Advantage Sales & Mktg., LLC, No. 3:11-cv-01050-MO, 2012 WL 5182805, at *2–3

(D. Or. Oct. 18, 2012) (“A proposed amended complaint is futile if it would be

immediately subject to dismissal.”) (quoting Nordyke v. Kino, 644 F.3d 776, 778 n. 12

(9th Cir. 2011), aff’d on reh’g en banc on other grounds, 681 F.3d 1041 (9th Cir. 2012)

(internal quotation marks omitted)); Johnson v. Buckley, 356 F.3d 1067, 1077 (9th

Cir. 2004) (“Futility alone can justify the denial of a motion to amend.”).




Page 5 – OPINION AND ORDER
         Case 6:17-cv-01819-AA    Document 174     Filed 05/08/20   Page 6 of 9




III.   Cypress Creek Trio’s Motion to Dismiss

       In the earlier Opinion, the Court dismissed plaintiff’s claims against Cypress

Creek Renewables Development and Cypress Creek Holdings for lack of personal

jurisdiction and the claims against Cypress Creek Renewables for failure to state a

claim for trespass or nuisance. Plaintiff asserts that newly discovered evidence

warrants reconsideration. When a party moves for reconsideration based on new

evidence, “the movant must show the evidence (1) existed at the time of the [original

decision], (2) could not have been discovered through due diligence, and (3) was of

such magnitude that production of it earlier would have been likely to change the

disposition of the case.” Jones v. Aero/Chem Corp., 921 F.2d 875, 878 (9th Cir. 1990).

       Plaintiff offers a printout of the website for Cypress Creek Renewables, which

states that Cypress Creek Renewables has a Field Office in Bend, Oregon. Doc. 164

Ex. C.    Plaintiff’s motion fails to show why the existence of Cypress Creek

Renewable’s website could not have been discovered through due diligence, when it

appears to be something that could have been found by conducting a simple web

search for the company. Moreover, this evidence, and factual allegations based on it,

would not have changed the Court’s analysis of the Cypress Creek Trio’s Motion to

Dismiss (doc. 77). The Court dismissed the claims against Cypress Creek Renewables

because it concluded that the Amended Complaint failed to state a claim for trespass

or nuisance. The locations of Cypress Creek Renewables’ offices played no role in that

determination. And Cypress Creek Renewables’ relationship to Oregon played no

role in the Court’s determination that plaintiff failed to allege facts to support this




Page 6 – OPINION AND ORDER
       Case 6:17-cv-01819-AA      Document 174     Filed 05/08/20   Page 7 of 9




Court’s exercise    of   personal jurisdiction   over Cypress Creek Renewables

Development and Cypress Creek Renewables Holding.

      Plaintiff also offers the cover page of a “Subcontractor Agreement” between DA

Construction and Cypress Creek EPC, LLC, which she obtained from defendant Dick

Anderson Construction, Inc., (“DA Construction”) during discovery. Doc. 164 Ex. B.

Cypress Creek EPC is not a party to this litigation, but evidence that DA Construction

offered in summary judgment indicated that Cypress Creek EPC was the general

contractor for the solar array construction. Plaintiff makes no effort to explain why

she could not have discovered Cypress Creek EPC’s role in the construction through

due diligence. Moreover, plaintiff’s exhibit does not provide evidence about Cypress

Creek EPC’s relationship to any of the Cypress Creek Trio entities, let alone the kind

of relationship that would expose them to liability for another entity’s actions.

      “A basic tenet of American corporate law is that the corporation and its

shareholders are distinct entities.” Dole Food Co. v. Patrickson, 538 U.S. 468, 474

(2003). As a general principle, corporate separateness insulates a parent corporation

from liability created by its subsidiary, notwithstanding the parent’s ownership of

the subsidiary. See United States v. Bestfoods, 524 U.S. 51, 61 (1998).

      The Court dismissed the claims against Cypress Creek Renewables

Development and Cypress Creek Holdings for lack of personal jurisdiction, in part,

because the Court concluded that the Amended Complaint failed to allege facts

sufficient to support a finding that either was an “alter ego” of Cypress Creek

Renewables, which would have extended the Court’s personal jurisdiction over




Page 7 – OPINION AND ORDER
        Case 6:17-cv-01819-AA         Document 174        Filed 05/08/20     Page 8 of 9




Cypress Creek Renewables to the other two entities. Here, the mere existence of

fourth “Cypress Creek” entity with involvement in the solar array would not have

been likely to alter the Court’s analysis as it provides little, if any, information about

the relationship between Cypress Creek Renewables and the other two Cypress Creek

defendants.

       The Court dismissed the trespass and nuisance claims against Cypress Creek

Renewables because the Amended Complaint failed to allege facts connecting

Cypress Creek Renewables to the construction of the solar array. First, plaintiff’s

evidence does not demonstrate Cypress Creek Renewables’ direct involvement in the

construction. Second, Plaintiff asserts that the evidence “clearly demonstrates that

the main contractor for the construction of the solar array . . . was orchestrated by

Cypress Creek Renewables.” Mot. Recon. (doc 110) at 3. But the similarities of the

entities’ names or even an ownership-subsidiary relationship3 would not be sufficient

to expose Cypress Creek Renewables to any of Cypress Creek EPC’s liability.

       In sum, because plaintiff fails to show that the evidence could not have been

discovered through reasonable diligence or that it would have been likely to change

the outcome of the Cypress Creek Trio’s Motion to Dismiss (doc. 77), her motion to

reconsider the Court’s decision to grant that motion is denied.

                                        CONCLUSION

       For the reasons stated above, plaintiff’s Motion for Reconsideration (doc. 164)

is GRANTED with respect to defendants Gordon Moe and Judy Dunn and DENIED


       3 Plaintiff’s exhibit does not contain evidence to support this kind of relationship between

Cypress Creek EPC and Cypress Creek Renewables.



Page 8 – OPINION AND ORDER
       Case 6:17-cv-01819-AA   Document 174    Filed 05/08/20   Page 9 of 9




with respect to defendants Cypress Creek Renewables, LLC; Cypress Creek

Renewables Development, LLC; and Cypress Creek Holdings, LLC.                 On

reconsideration, Moe and Dunn’s Motion to Dismiss (doc. 81) is GRANTED as

modified in this Opinion and the claims against them are DISMISSED without leave

to amend.

      IT IS SO ORDERED.

                 8th day of May 2020.
      Dated this ___




                                 /s/Ann Aiken
                          __________________________

                                  Ann Aiken
                          United States District Judge




Page 9 – OPINION AND ORDER
